                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
UNITED STATES DISTRICT COURT                                           DATE FILED: 12/9/2019
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :    10-CR-367 (VEC)
                 -against-                                      :
                                                                :         ORDER
                                                                :
 JOHNNY NUNEZ GARCIA,                                           :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendant Johnny Nunez Garcia filed a petition to vacate his conviction and

sentence, pursuant to 28 U.S.C. § 2255 (Dkt. 260);

        WHEREAS on August 1, 2019, the Court ruled that Petitioner’s petition was meritless,

but held the petition in abeyance pending Petitioner’s filing a motion for leave to amend the

petition (Dkt. 276);

        WHEREAS on November 4, 2019, Petitioner filed a motion for leave to amend his

petition (Dkt. 280);

        WHEREAS Petitioner’s motion to amend the petition does not change Petitioner’s

underlying argument and raises no grounds for relief other than those discussed in the August 1,

2019 order;

        IT IS HEREBY ORDERED THAT

                 1. Defendant’s motion for leave to amend the petition is DENIED as futile in

                      light of the conclusions reached in the August 1, 2019 order (Dkt. 276);

                 2. Defendant’s petition is DENIED for the reasons discussed in the August 1,

                      2019 order.
       The Clerk of Court is respectfully directed to CLOSE the open motion at Dkt. 280, to

mail a copy of this order to Defendant Johnny Nunez Garcia, and to note mailing on the docket.

The Court declines to issue a certificate of appealability from this order, as Defendant has not, to

this date, made a substantial showing of a denial of a constitutional right. See Matthews v.

United States, 682 F.3d 180, 185 (2d Cir. 2012). The Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that any appeal from this order would not be taken in good faith and permission to

proceed in forma pauperis is therefore denied.



SO ORDERED.
                                                          _________________________________
Date: December 9, 2019                                          VALERIE CAPRONI
New York, New York                                            United States District Judge




                                                 2 of 2
